





Exhibit 10.10




THE SUMMIT FINANCIAL GROUP, INC.
 
DIRECTORS DEFERRAL PLAN
 
By a vote of the Summit Financial Group, Inc.’s Board of Directors, (hereinafter
referred to as the, “Company”) on the 25th day of April, 2000, the Company has
established The Summit Financial Group, Inc.’s Company Directors Deferral Plan
(hereinafter referred to as the, “Benefit Plan”) to allow eligible Directors the
opportunity to participate in the Plan and defer all or a portion of their fees
in accordance therewith;
 
It is the intent of the Company that this Benefit Plan be considered an unfunded
arrangement maintained primarily to provide supplemental retirement benefits,
and to be considered a non-qualified benefit plan for purposes of the Employee
Retirement Security Act of 1974, as amended (“ERISA”).
 
DIRECTOR’S SERVICES
So long as the Director shall continue to be a director of the Company the
Director shall devote best efforts to the performance of duties as a member of
the Board of Directors and of any of its committees to which the Director is
appointed.
 
FEES
The fees covered under this Benefit Plan shall be any and all amounts paid to
the Director for services as a Director, including but not limited to annual
fees, meeting fees, and committee fees. The fees covered under this Benefit Plan
shall be credited to the Director in the manner and on the terms and conditions
specified in Paragraph IV subject to the election requirement of Paragraph III.
 
ELECTION OF DEFERRED COMPENSATION AND INVESTMENTS
The Director shall at the same time as entering into this Benefit Plan file a
written statement with the Company notifying them as to the percent (%) or
dollar amount of fees as defined in Paragraph II that is to be deferred. The
election to defer fees may only be made for fees not yet earned as of the date
of said election. Signed written statements filed under this section, unless
modified or revoked in writing, shall be valid for all succeeding years. In
addition, the Director may file with the Company quarterly investment elections
setting forth the percentage that should hypothetically be invested in each
particular investment vehicle. (A copy of said investment election form is
attached hereto, marked as Exhibit “A-1” and fully incorporated herein by
reference). Said amounts shall not actually be invested in said investments, and
said investment elections are merely for the purpose of calculating interest and
returns on the Deferred Compensation Account as set forth in Paragraph V. The
Company shall not be under any duty to advise a participant or beneficiary with
respect to any said hypothetical investment. Said investment elections must be
received by the Company on or before the 25th day of the month prior to the end
of the quarter.
 
RABBI TRUST AND CREDITS TO DEFERRED COMPENSATION ACCOUNT
The Company shall establish a Rabbi Trust for the Benefit Plan. The Company
shall pay all deferral amounts to the Rabbi Trust. The Trustee shall establish a
bookkeeping account for the Director (hereinafter called the, “Directors
Deferred Compensation Account”) which shall be credited on the dates such fees,
as defined in Paragraph II, would otherwise have been paid with the percentage
or dollar amount that the Director has notified the Company in writing, pursuant
to Paragraph III, that the Director elected to have deferred.
 

--------------------------------------------------------------------------------


INTEREST AND RETURNS ON THE DEFERRED COMPENSATION ACCOUNT
Once each calendar quarter, the Directors Deferred Compensation Account shall be
credited with an amount that is in addition to the fees credited under Paragraph
IV. Such amount shall be determined by multiplying the balance of the Directors
Deferred Compensation Account by a rate of interest equal to the total return
for such quarter of the investments chosen by the Director pursuant to Paragraph
III. Such amount shall be credited as long as there is a balance in the
Directors Deferred Compensation Account and shall be credited on the last day of
each calendar quarter.
 
NATURE OF THE DEFERRED COMPENSATION ACCOUNT
The Directors Deferred Compensation Account shall be utilized solely as a device
for the measurement and determination of the amount of deferred compensation to
be paid to the Director at the times hereinafter specified. On the contrary, it
is understood that all amounts credited to the Directors Deferred Compensation
Account shall be for the sole purpose of bookkeeping and that the Director shall
have no ownership rights of any nature with respect thereto. The Director’s
rights are limited to the rights to receive payments as hereinafter provided and
the Director’s position with respect thereto is that of a general unsecured
creditor of the Company.
 
PAYMENT OF DIRECTOR’S DEFERRED COMPENSATION
Subject to Subparagraphs VII (A) and (B) hereinbelow, the amounts in the
Directors Deferred Compensation Account shall be paid, at the election of the
Director, in a lump sum, or five (5), ten (10), fifteen (15), or twenty (20)
equal annual installments, plus or minus each year the annual interest gained or
market value lost during the year. The Director shall make said election no
later than one (1) year prior to receiving the first payment. In the event the
Director fails to make said election, then the Director shall receive the
payments in ten (10) equal annual installments. The amount payable would be the
balance of the Director’s Deferred Compensation Account as defined in Section
IV, including all interest and returns credited pursuant to Paragraph V. The
payments set forth herein shall commence thirty (30) days after the end of the
calendar quarter following the Director’s retirement.
 
The end of the Director’s term of office other than retirement: Subject to
Subparagraph VII (B) hereinbelow, if the Director’s term of office ends due to
resignation, removal, or failure to be elected to the Board prior to retirement,
then the Director shall receive the account balance1 in a lump sum within thirty
(30) days after the end of the calendar quarter following the Director’s end of
term of office.
The end of the Director’s term of office or the Director’s termination of the
Plan within three (3) years of the Director’s participation in the Plan:
Notwithstanding the provisions set forth in Paragraph VII hereinabove, if the
Director’s office ends due to resignation, removal, or failure to be re-elected
to the Board, prior to retirement, or the Director terminates the Plan within
the first three (3) years of the Director’s participation in the Plan, then the
Directors account balance1 shall be paid in two (2) equal installments on the
first and last day of the calendar year following the year in which the Director
would have participated in the Plan for three (3) full years.
DEATH OF DIRECTOR PRIOR TO TERMINATION OF SERVICE OR COMMENCEMENT OF PAYMENTS
In the event of the death of the Director prior to termination of service or
commencement of payments, the Director’s account balance shall be paid in a lump
sum within thirty (30) days after the end of the calendar quarter following the
Director’s death and shall be made to a beneficiary or beneficiaries designated
by the Director in writing and delivered to the Company. In the event no
designation is made, the Director’s account balance shall be paid in a lump sum
to the Director’s estate. The lump sum payment to be made under this Paragraph
shall be the Director’s account balance1 as determined at the quarterly
evaluation following the Director’s death.
 

--------------------------------------------------------------------------------


DIRECTOR’S DEATH
In the event of the death of the Director after commencement of payments, but
prior to receiving all payments due under this Benefit Plan, the Director’s
account balance shall be paid in a lump sum within thirty (30) days after the
end of the calendar quarter following the Director’s death and shall be made to
a beneficiary or beneficiaries designated by the Director in writing and
delivered to the Company. In the event no designation is made, the Director’s
account balance shall be paid in a lump sum to the Director’s estate. The lump
sum payment to be made under this Paragraph shall be the Director’s account
balance1  as determined at the quarterly evaluation following the Director’s
death.
 
FUNDING
The Company’s obligation under this Benefit Plan shall be an unfunded and
unsecured promise to pay. The Company shall not be obligated under any
circumstances to fund its obligations, the Company may, however, at its sole and
exclusive option, elect to fund this Benefit Plan in whole or in part.
 
Should the Company elect to fund this Benefit Plan informally, in whole or in
part, the manner of such informal funding, and the continuance or discontinuance
of such informal funding shall be the sole and exclusive decision of the
Company.
 
Should the Company determine to informally fund this Benefit Plan, in whole or
in part, through the medium of life insurance or annuities, or both, the Company
shall be the owner and beneficiary of the policy. The Company reserves the
absolute right to terminate such life insurance or annuities, as well as any
other funding at any time, either in whole or in part.
 
Any such life insurance or annuity policy purchased by the Company shall not in
any way be considered to be security for the performance of the obligations for
this Benefit Plan. It shall be, and remain, a general, unpledged, unrestricted
asset of the Company and the Director shall have no interest in such policy
whatsoever.
 
EFFECT ON OTHER COMPANY BENEFIT PLANS
Nothing contained in this Benefit Plan shall affect the right of the Director to
participate in or be covered by any qualified or non-qualified pension, profit
sharing, group bonus or their supplemental compensation or fringe benefit plans
constituting a part of the Company’s existing or future compensation structure.
 
ASSIGNMENT OR PLEDGE
The Directors Deferred Compensation Account and any payment payable at any time
to this Benefit Plan shall not be assignable or subject to pledge or
hypothecation nor shall said payments be subject to seizure for the payment of
any debts, judgments, alimony or separate maintenance, or be transferable by
operation of law in the event of bankruptcy, insolvency or otherwise except to
the extent as provided by law.
 
 

--------------------------------------------------------------------------------


CONTINUATION AS DIRECTOR
Neither this Benefit Plan nor the payments of any benefits thereunder shall be
construed as giving to the Director any right to be retained as a member of the
Board of Directors of the Company.
 
NAMED FIDUCIARY
The Named Fiduciary for this Benefit Plan for purposes of claim procedures under
this Benefit Plan is Russ Ratliff, or any other successor Trust Officer at South
Branch Valley National Bank. The business address and telephone number of the
Named Fiduciary under this Benefit Plan is as follows:
 
Name Russ Ratliff, Trust Officer
Bank South Branch Valley National Bank
Main Street 310 North Main Street
City, State Moorefield, West Virginia
Phone Number (304) 538-2353
 
The Named Fiduciary under this Benefit Plan may be changed at any time with the
written consent of the Director.
 
CLAIMS PROCEDURE AND ARBITRATION
In the event that benefits under this Benefit Plan are not paid to the Director
(or to his beneficiary in the case of the Director’s death) and such claimants
feel they are entitled to receive such benefits, then a written claim must be
made to the Plan Fiduciary and Administrator named above within sixty (60) days
from the date payments are refused. The Plan Fiduciary and Administrator and the
Company shall review the written claim and if the claim is denied, in whole or
in part, they shall provide in writing within ninety (90) days of receipt of
such claim provisions of this Benefit Plan upon which the denial is based and
any additional material or information necessary to perfect the claim. Such
written notice shall further indicate the additional steps to be taken by
claimants if a further review of the claim denial is desired. A claim shall be
deemed denied if the Plan Fiduciary and Administrator fail to take any action
within the aforesaid ninety-day period.
 
If claimants desire a second review, they shall notify the Plan Fiduciary and
Administrator in writing within sixty (60) days of the first claim denial.
Claimants may review this Benefit Plan or any other documents relating thereto
and submit any written issues and comments they may feel appropriate. In its
sole discretion the Plan Fiduciary and Administrator shall then review the
second claim and provide a written decision within sixty (60) days of receipt of
such claim. This decision shall likewise state the specific reasons for the
decision and shall include reference to specific provisions of this Benefit Plan
upon which the decision is based.
 
If claimants continue to dispute the benefit denial based upon completed
performance of this Benefit Plan or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to a Board of
Arbitration for final arbitration. Said Board shall consist of one member
selected by the claimant, one member selected by the Company, one member
selected by the first two members. The Board shall operate under any generally
recognized set of arbitration rules. The parties hereto agree that they and
their heirs, personal representatives, successors and assigns shall be bound by
the decision of such Board with respect to any controversy properly submitted to
it for determination.
 

--------------------------------------------------------------------------------


MISCELLANEOUS
Amendment or Revocation:
It is understood that, during the lifetime of the Participant, this Benefit Plan
may be amended or revoked at any time or times, in whole or in part, by the
mutual written consent of the Participant, the Company, and the Trustee.
 
Gender:
Whenever in this Benefit Plan words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.
 
Effect on Other Company Benefit Plans:
Nothing contained in this Benefit Plan shall affect the right of the Participant
to participate in or be covered by any qualified or non-qualified pension,
profit-sharing, group, bonus or other supplemental compensation or fringe
benefit plan constituting a part of the Company’s existing or future
compensation structure.
 
Headings:
Headings and subheadings in this Benefit Plan are inserted for reference and
convenience only and shall not be deemed a part of this Benefit Plan.
 
Partial Invalidity:
If any term, provision, covenant, or condition of this Benefit Plan is
determined by an arbitrator or a court, as the case may be, to be invalid, void,
or unenforceable, such determination shall not render any other term, provision,
covenant, or condition invalid, void, or unenforceable, and this Benefit Plan
shall remain in full force and effect notwithstanding such partial invalidity.
 
                            SUMMIT FINANCIAL GROUP, INC.
 


                    By: /s/ Oscar M. Bean_____
Chairman of the Board 



--------------------------------------------------------------------------------

1 deferrals plus credited interest and returns
 
